IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20154
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DOUGLAS FUSILIER,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-01-CR-272-1)
                      --------------------
                        February 10, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Douglas Fusilier appeals his conviction

for two counts of bank robbery.    He contends that the district

court abused its discretion by failing to exclude the testimony of

Priscilla Salazar, a teller at the first bank he robbed.   He argues

that Salazar’s testimony should have been excluded because, on the

day before Salazar testified, Laurie Rector, a teller at the second

bank robbed, talked to other witnesses sitting together outside the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
courtroom, in violation of the sequestration rule of Fed. R. Evid.

615.

       Rule 615 of the Federal Rules of Evidence (“FRE 615”) provides

that, at the request of a party, the court shall order witnesses

excluded so that they cannot hear the testimony of other witnesses.

The core purpose of the rule is to “aid in detecting testimony that

is tailored to that of other witnesses and is less than candid.”

United    States   v.   Wylie,    919   F.2d    969,   976   (5th    Cir.   1990).

Although FRE 615 sequestration is mandatory, the district court has

discretion to allow the testimony of a witness who violates a

sequestration order; and we review a court’s decision to do so

deferentially, for abuse of discretion.            United States v. Posada-

Rios, 158 F.3d 832, 871 (5th Cir. 1998).

       In evaluating whether an abuse of discretion has occurred, we

focus    on   whether    the     witnesses’     out-of-court        conversations

concerned substantive aspects of the trial and whether the court

allowed the defense to explore the conversations fully during

cross-examination.      Id. at 871-72.        We examine de novo whether the

defendant suffered “sufficient prejudice” to warrant reversal.

Wylie, 919 F.2d at 976.

       Here, the district court conducted a thorough inquiry into the

possible violation of FRE 615.              The record does not support the

conclusion that Salazar heard Rector mention that the prosecutor

had asked her about dye-stained money.                 In addition, Salazar

testified that she was not able to give Fusilier a dye pack during

                                        2
the first robbery.       Thus, there is nothing to suggest that the

testimony elicited from Salazar was influenced by any conversation

with Rector, who testified that she was able to give a dye pack to

Fusilier. Accordingly, Fusilier has failed to identify any portion

of Salazar’s testimony that was either “tailored or less than

candid.”      Furthermore,       defense    counsel    was   afforded   ample

opportunity to examine the various witnesses regarding the asserted

violation of FRE 615.          We discern no abuse of discretion by the

trial court in not excluding Salazar’s testimony.

     In    contesting    his    sentence,   Fusilier    contends   that   the

district court erred in assessing a two-level increase in his base

offense level for making a “threat of death” pursuant to U.S.S.G.

§ 2B3.1(b)(2)(F).       The increase was based on Rector’s testimony

that Fusilier handed her a note with the word “die” highlighted on

it. Fusilier shows that, in the initial police report, Rector told

the investigating officer that she believed that the word was

either “dye” or “die.”     Fusilier alternatively argues that even if

the word in the note was “die,” there was no indication that he was

armed or had the present ability to carry out the threat.

     For purposes of § 2B3.1(b)(2)(F), a “threat of death” may be

in the form of an oral or written statement, or a non-verbal act or

gesture, or a combination thereof.           See § 2B3.1, comment. (n.6).

The defendant does not have to state expressly his intent to kill

the victim for the enhancement to apply.                 Id.    Rather, the

sentencing court must determine whether the defendant “engaged in

                                      3
conduct that would instill in a reasonable person, who is victim of

the offense, a fear of death.”     Id.

     Here, the district court did not clearly err in concluding,

based on its review of the transcript and its own notes, that the

teller, Rector, testified that the word used in the note was “die”

not “dye.”    See United States v. Roberts, 203 F.3d 867, 869 (5th

Cir. 2000)(review of the district court’s finding is for clear

error).      Fusilier’s   alternative    argument   that      there       was      no

indication that he had the ability to carry out his threat is

inapposite: The focus of the sentencer’s inquiry is not on whether

the threat could be effectuated, but on whether the defendant

engaged in conduct intended to instill a fear of death.                      See §

2B3.1, comment. (n.6).       For the foregoing reasons, Fusilier’s

conviction and sentence are,     in all respects,

AFFIRMED.


                                                    S:\OPINIONS\UNPUB\02\02-20154.0.wpd
                                                                       4/29/04 9:03 am




                                   4